Citation Nr: 0926318	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
obstructive airway disease (respiratory disorder).

2.  Entitlement to an initial rating in excess of 30 percent 
for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which awarded service connection for 
GERD and assigned a 10 percent rating, and continued the 
Veteran's 30 percent rating for his respiratory disorder.

In October 2008, the RO increased the Veteran's rating for 
his GERD to 30 percent.  Although this was a partial grant of 
the benefit sought, the Board notes that the Veteran has 
indicated continued disagreement with the rating assigned and 
the Veteran has not been granted the maximum benefit allowed; 
thus, the claim is still active.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In May 2009, the Veteran appeared and testified at a Travel 
Board hearing at the San Diego RO.  The transcript is of 
record.  

During the Veteran's May 2009 hearing, he indicated that he 
had sleep apnea, depression, anxiety, right shoulder and hand 
problems, left hand problems, and bilateral carpal tunnel 
syndrome.  The Board notes that these issues have been 
previously adjudicated, but it appears as though the Veteran 
may be raising new and material evidence claims regarding 
these conditions.  This matter is referred to the RO for any 
additional action deemed necessary.  

The issue of entitlement to a rating in excess of 30 percent 
for a respiratory disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's GERD has not resulted in severe health 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for GERD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2002, December 2003, February 
2006, and March 2006, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claim for an increased rating, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the March 2006 notice.  As such, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.  Additional 
notice of the criteria for an increased rating, as is now 
required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
was provided in June 2008.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial August 2002 VCAA notice was given 
prior to the appealed AOJ decision, dated in March 2003.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In May 2009, the Veteran 
appeared and testified at a Travel Board hearing at the San 
Diego RO.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The Veteran contends that his service-connected GERD warrants 
a rating in excess of 30 percent as currently assigned.

The Veteran's disability has been rated under Diagnostic Code 
7346.  Under this diagnostic code, a 10 percent rating is 
warranted when there is a hiatal hernia with two or more of 
the symptoms for the 30 percent evaluation of less severity.  
A 30 percent disability evaluation is contemplated for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 4.114 
(2008).

In a February 2003 VA examination, the Veteran reported a 
history of persistent GERD symptoms including, chronic gas, 
bloating, and mid-epigastric burning pain.  He was noted to 
have a normal upper GI examination in 2000, and was taking 
medication to ease the symptoms.  The examiner indicated that 
it was at least as likely as not that the Veteran's GERD was 
related to his asthmatic condition and prior treatment for 
asthma.  No other GERD symptomatology was noted.  

In December 2003, the Veteran again underwent a VA 
examination for his GERD.  The Veteran reported burning 
sensations in the substernal and upper abdomen areas.  He 
experienced water brash at least once weekly, usually 
occurring at night, and which caused emesis.  Following an 
upper GI double contrast series x-ray in September 2000, 
there was no evidence of a hiatal hernia or reflux disease.  
Upon physical examination of the abdomen, the Veteran had no 
epigastric or sternal tenderness.  The diagnosis was GERD and 
gastritis.  

In February 2004, the Veteran underwent an upper GI series x-
ray.  The x-ray revealed GERD with contrast refluxing into 
the mid- to distal esophagus with relatively quick clearing 
of refluxed material.  There was no evidence of a hiatal 
hernia, but there was gastric fold thickening consistent with 
gastritis noted.  

In a February 2005 VA treatment note, the Veteran reported 
that symptoms of his GERD were still very bothersome, but had 
improved with use of the medication.  He advised that the 
symptoms are worse after meals and after lying down.  He 
reported a sour/bitter taste with a burning sensation in his 
chest.  In subsequent VA treatment records, the Veteran 
complained of similar symptoms and was noted to have 
functional heartburn possibly due to esophageal 
hypersensitivity.  

In an October 2005 statement to VA, the Veteran indicated 
that his GERD was worse than evaluated as he has a 
deterioration and abnormality of his esophagus.  He reported 
that he has dietary restrictions, functional limitations and 
a worsening of his quality of life.  His symptoms included 
regurgitation, acid reflux, sour/bitter taste, halitosis, 
repeated throat clearing, diarrhea and nausea. 

The Veteran underwent another VA examination in March 2006.  
The Veteran reported using medication twice daily to treat 
his GERD and its symptoms had improved.  He denied a history 
of dysphagia, hematemesis or melena, epigastric or other 
pain, nausea or vomiting, weight loss, or cough.  The Veteran 
suspected that he gained 10 pounds over the last year.  He 
advised that he did not usually experience pyrosis or reflux 
under his current treatment.  Upon physical examination, 
there was no abdominal tenderness or masses found.  The 
examiner indicated that the Veteran had GERD "with good 
response to current treatment regimen."  

In relevant treatment records, the Veteran reported continued 
heartburn and symptoms related to his GERD.  In a March 2007 
treatment note, the Veteran reported continued problems with 
heartburn, and a 24-hour pH study was done revealing normal 
reflux scores.  This was found to be consistent with 
functional heartburn.  

In a July 2008 statement to VA, the Veteran indicated that he 
experiences persistent heartburn twice daily with 
regurgitation and severe burning pain.  He reported having 
blood in his stool, frequent diarrhea, bloating, stomach 
discomfort and inability to gain weight.  He advised that he 
had difficulty swallowing and medications resulted in little 
improvement.  The Veteran reported losing time and 
productivity at work due to the worsening of his GERD 
symptoms.  

In August 2008, the Veteran underwent another VA examination 
regarding his GERD.  He reported the same symptoms as noted 
in the July 2008 letter-in addition to hematemesis two or 
three times and reports occasional hematochezia.  He advised 
that he does not currently have melena.  The Veteran related 
that despite using medications, he still experiences reflux 
and regurgitation.  He reported daily nausea and vomiting.  
He denied any hospitalization or surgery related to his GERD, 
and there was no history of esophageal trauma.  He reported 
substernal and upper abdominal area pain that does not 
radiate to the arm, but sometimes radiates to the neck.  It 
was noted that his GERD makes it difficult for him to 
participate in recreational activities and with work, but 
that it does not affect his usual daily activities.  
Manometry studies had revealed evidence of incomplete lower 
esophageal sphincter relaxation and difficult control with 
medication.  The examiner indicated that the Veteran's 
general health appeared normal, as did his nutrition.  His 
weight was noted to vary from 148 to 154 pounds and it 
appeared normal.  There were no signs of anemia.  The 
examiner confirmed the Veteran's GERD diagnosis and indicated 
that pain is controlled at a moderate level under his current 
management.  

Upon careful review of the evidence of record, the Board 
finds that the Veteran is not entitled to a rating in excess 
of 30 percent for his service-connected GERD.  There is 
evidence of persistent and recurrent epigastric distress that 
considerably impairs his health.  The evidence, however, is 
devoid of symptoms of material weight loss or anemia in 
connection with other reported symptoms that have a severe 
impairment of health.  In fact, in the 2006 VA examination, 
the Veteran indicated that he had gained nearly 10 pounds 
that year and at that time, he denied many of the symptoms 
associated with a 60 percent rating.  The Board recognizes 
that the Veteran meets some of the criteria for a 60 percent 
rating under Diagnostic Code 7346.  VA examiners have 
indicated that the Veteran's GERD has impacted his work and 
recreational activities, but they did not indicate it 
severely impacts these activities or his health.  Further, 
the Veteran's GERD was not found to impact his activities of 
daily living.  Moreover, the Veteran has had normal reflux 
scores and has generally experienced relief via his 
medication.  Thus, the Board finds that the Veteran's GERD 
causes considerable impairment of health, but not severe, and 
a 30 percent rating is consistent with his noted 
symptomatology.  As such, a rating in excess of 30 percent 
for GERD is denied.  

The Board has considered whether to assign staged ratings 
pursuant to Hart, and finds that under the circumstances, 
they are not warranted.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected GERD, nor has he identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the Veteran has not 
required frequent periods of hospitalization for treatment of 
his GERD.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
GERD, the Board finds that the 30 percent rating currently 
assigned adequately reflects the clinically established 
impairment experienced by the Veteran.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.


ORDER

An initial rating in excess of 30 percent for GERD is denied.  




REMAND

In light of the VCAA, further evidentiary development in 
necessary regarding the Veteran's claim of entitlement to a 
rating in excess of 30 percent for a respiratory disorder.  

During the Veteran's most recent August 2008 VA examination, 
pulmonary function tests (PFTs) were not performed secondary 
to his hiatal hernia pain.  In the Veteran's May 2009 
hearing, he testified that he was unable to perform the PFTs 
as he has just has surgery three days prior to the VA 
examination.  He also indicated that his respiratory 
condition had worsened.  As the Veteran has alleged a 
worsening in his condition, and the last PFTs were performed 
in February 2006, the Board finds that another VA examination 
is necessary to obtain more current PFT results before it can 
properly evaluate his disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA pulmonary examination with the 
appropriate specialist to determine the 
extent and severity of his service-
connected respiratory condition.  The 
Veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses based upon the 
reported symptomatology.  Appropriate 
testing should be performed to 
specifically identify any associated 
objective symptoms of the claimed 
disability.  If physically possible, 
pulmonary function tests should also be 
performed.  The examiner should then note 
the current level of the Veteran's 
obstructive airway disease.  

2.  The RO should then prepare a new 
rating decision and readjudicate the issue 
on appeal.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the case 
and provide the appellant and his 
representative an opportunity to respond.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


